UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6119


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KHALIEF ONZEL BALLARD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00061-BO-1)


Submitted: July 19, 2021                                          Decided: July 23, 2021


Before KING, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Khalief Onzel Ballard, Appellant Pro Se. Jennifer P. May-Parker, Joshua L. Rogers,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Khalief Onzel Ballard appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and denying reconsideration.

Upon review of the record, we conclude that the district court did not abuse its discretion

in denying the motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(stating standard of review); see also United States v. High, 997 F.3d 181, 190-91 (4th Cir.

2021). Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2